         Case 1:19-cr-00373-PGG Document 31 Filed 08/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                      :

               v.                             :             19 Cr. 373 (PGG)

MICHAEL AVENATTI                              :

            Defendant.             :
___________________________________

                    DEFENDANT MICHAEL AVENATTI’S NOTICE
                     OF MOTION FOR BILL OF PARTICULARS

       PLEASE TAKE NOTICE, that upon the Declaration of Scott A. Srebnick, Esq., and

the accompanying Memorandum of Law, defendant Michael Avenatti, pursuant to

Fed.R.Crim.P. 7(f), will move this Court, before the Honorable Paul G. Gardephe at the United

States Courthouse, 500 Pearl Street, Courtroom 705, New York, New York 10007, for an

Order granting a bill of particulars as to a single request: the identity of all “others known and

unknown” who are allegedly part of the conspiracies charged in this case.

       PLEASE TAKE FURTHER NOTICE, that upon prior order of the Court (Doc. #20),

the Government’s opposition papers are due by September 19, 2019, and Defendant’s reply

papers, if any, are due by October 3, 2019.

Dated: August 16, 2019

                                                    Respectfully submitted,

                                              By:   /s/Scott A. Srebnick
                                                    Scott A. Srebnick, P.A.
                                                    201 South Biscayne Boulevard, #1210
                                                    Miami, FL 33131
                                                    Telephone: (305) 285-9019
                                                    Facsimile: (305) 377-9937
                                                    E-Mail: Scott@srebnicklaw.com
         Case 1:19-cr-00373-PGG Document 31 Filed 08/16/19 Page 2 of 2




                                            By:    /s/Jose M. Quinon
                                                   Jose M. Quinon, P.A.
                                                   2333 Brickell Avenue, Suite A-1
                                                   Miami, FL 33129
                                                   Telephone: (305) 858-5700
                                                   Facsimile: (305) 358-7848
                                                   E-Mail: jquinon@quinonlaw.com

                                                   Attorneys for Defendant Michael Avenatti



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
